DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
-the “variable length neck on the Helmholtz resonator” (Claims 6 & 15); 
-the variable damping device as a “coaxial chamber resonator” or a “Quincke tube” (Claim 7); 
-the “bent axis type of unit comprising a yoke” (Claim 10); 
-the “bent axis type of unit comprising a sector plate” (Claim 11); 
-the “radial piston motor type of unit and ... eccentric displacement control ring” (Claim 13); 
-the “mechanical apparatus comprises an eccentric mechanism or a screw mechanism” (Claim 14); 
-the first linkage apparatus comprising “a position sensor ..., an actuator ..., and a controller” (Claim 16); 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in Claims 1, 10-13, 17, 24 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The associated drive unit is rendered indefinite because the term “type” extends the scope of the device to an indeterminate degree, thus the term “type” should be removed.  

Claim 12 recites the limitation "the swash plate" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the swash plate” should be --a swash plate--.  
Claim 13 recites the limitation "the eccentric displacement control ring" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the eccentric displacement control ring” should be --an eccentric displacement control ring--.  
The term “robust” in Claim 24is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The method for attenuating vibration is rendered indefinite the term “robust” should be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 8, 14, & 21-24 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Matsumoto et al (8418797).
	Matsumoto et al disclose a hydrostatic drive system, and a method for attenuating vibration, comprising: a first hydraulic drive unit (22) wherein the first hydraulic drive unit is a variable displacement type of hydraulic drive unit comprising a first displacement control (22a) for controlling the displacement of the first hydraulic drive unit; a second hydraulic drive unit (24); a first drive shaft (21) connected to the first hydraulic drive unit; a second drive shaft (25) connected to the second hydraulic drive unit; a first fluid line (23) fluidly connecting the first hydraulic drive unit to the second hydraulic drive unit; a variable damping device (570) connected to the first fluid line and fluidly connected to the first and second hydraulic drive units, wherein the variable damping device comprises at least one variable element (570, Column 13, Lines 57-63) providing for variation in the attenuation frequency of the variable damping device; and a first linkage apparatus (550) between the first displacement control of the first hydraulic drive unit and the variable element of the variable damping device and operable to control the variable element in accordance with the displacement of the first displacement control.  Wherein the first hydraulic drive unit is a pump and the second hydraulic drive unit is a motor; and the first hydraulic drive unit is a motor and the second hydraulic drive unit is a pump (e.g. Fig. 6).  The first linkage apparatus is a mechanical apparatus mechanically linking the first displacement control of the first hydraulic drive unit to the variable element of the variable damping device; and the mechanical apparatus comprises a multi-bar linkage, a cam mechanism, an eccentric mechanism or a screw mechanism.  The hydrostatic drive system comprises a second fluid line (23) fluidly connecting the first hydraulic drive unit to the second hydraulic drive unit; and is capable of use in a power split infinitely variable transmission or continuously variable transmission. 

Allowable Subject Matter
Claims 4-7, 9-13, 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5259738 discloses a further hydrostatic drive system relevant to Claims 1 & 24.  Further documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 4, 2022